EXHIBIT 10.1

 

LOGO [g56074image00125.jpg]

Gerry Lopez

[Address]

Dear Gerry:

Congratulations on your offer to join Extended Stay America as our President and
CEO. This letter agreement confirms the terms of your offer:

 

Title

President and Chief Executive Officer

Extended Stay America, Inc. (“ESA”) and its paired-share REIT, ESA Hospitality,
Inc. (“ESH”)

Board Representation

You will be a voting member of the ESA and ESH boards of directors.

Base Salary

$1,000,000 per year, paid on a biweekly basis.

Annual Incentive

Bonus

As determined under the Extended Stay America, Inc. Annual Incentive Plan
(attached Appendix B to our most recent proxy statement.) For 2015, the Annual
Incentive Plan provides for a target bonus of 100% of base salary, with a
potential range of 50% to 200% based on performance and no incentive payment if
the minimum performance threshold is not met. Your incentive bonus will be based
on your prorated base salary actually paid in 2015, with a minimum of $400,000
regardless of performance.

Long-Term

Incentive - Initial

As soon as practicable after your employment date, you will receive the
following Restricted Stock Units (“RSU’s,” as defined in the Amended and
Restated Extended Stay America, Inc. Long-Term Incentive Plan (“LTIP”) attached
as Appendix A to our most recent proxy statement), as follows:

 

•    100,000 time vesting RSU’s, one-third of which will vest annually on each
of the first, second, and third anniversaries of the grant date, respectively;
and

 

•    Absolute Total Shareholder Return (“aTSR”) performance RSU’s that will vest
on the third anniversary of the grant date in an amount equal to (i) 500,000
multiplied by (ii) the following vesting factor:

 

aTSR Compound Annual

Growth Rate1

Vesting Factor <15% 0% 15% 50% 15% to 25% By linear interpolation with 100% at
20% CAGR >25% 150%

 

 

1  Including dividends and other distributions.

 



--------------------------------------------------------------------------------

 

Gerry Lopez

Page 2

 

All vesting is subject to your continued employment as of each vesting date.

Long-Term

Incentive - Interim

In the first quarter of 2016, concurrently with the grants to participants in
the LTIP, you will receive a grant of 900,000 RSU’s as follows:

 

•    270,000 time vesting RSU’s, one-third of which will vest annually on each
of the first, second, and third anniversaries of the grant date, respectively;

 

•    315,000 EBITDA performance RSU’s, one-third of which will vest annually on
the same basis as other participants in the LTIP; and

 

•    315,000 Relative Total Shareholder Return (“rTSR”) performance RSU’s that
will vest on the third anniversary of the grant date in an amount equal to the
initial grant multiplied by the following vesting factor:

 

Median rTSR Percentile vs.

Comparator Group2 as of vesting date

Vesting Factor <35th 0% 35th 50% 35th to 75th Ratably by linear interpolation
with 100% at 50th percentile >75th 150%

 

All vesting is subject to your continued employment as of each vesting date.

Long-Term

Incentive - Beyond

Beginning in 2019, you will participate in the then-current LTIP.

Benefits

You will be eligible to enroll in Company offered benefit plans.

Vacation

4 weeks plus personal days.

Severance

As provided in the Extended Stay America, Inc. Executive Severance Plan, which
generally provides one and a half year’s base salary and target annual incentive
payment if you are terminated other than for cause or voluntarily. A copy of the
plan is available on your request.

 

 

 

2 

Comprised of C-corps and REITs.



--------------------------------------------------------------------------------

 

Gerry Lopez

Page 3

 

Relocation

   Per ESA’s standard relocation policy if you elect to relocate from your
current home to Charlotte NC.

Housing

Allowance

   Until and unless you relocate to Charlotte, ESA provide a grossed-up payroll
supplement of $3,000 per month to reimburse you for housing-related expenses
that you incur to maintain a second residence in Charlotte. Work related travel
from your home to Charlotte will be a reimbursable business expense under ESA’s
travel policy. ESA will provide this benefit indefinitely, and whether or when
to relocate to Charlotte will be in your discretion so long as commuting does
not materially prevent you from fulfilling your job duties.

Anticipated Start

Date

   To be mutually agreed upon, targeting August 24, 2015. ESA will coordinate
with your current employer regarding the timing and content of any public
announcements to comply with applicable securities laws.

This offer is contingent upon the accuracy of those representations and the
successful results of a thorough background check and the verification of all
information provided to the Company during the pre-employment process.

Your employment and compensation with the Company will be “at will” and can
therefore be terminated with or without cause, and with or without notice, at
any time, at the option of either the Company or yourself, except as otherwise
prohibited by law. This letter agreement provides the terms of your at-will
employment and does not create a contract for continued employment.

Gerry, we are delighted to extend these terms to you and look forward to your
joining us. To indicate that you accept these terms, please sign and date this
letter in the space indicated below.

Best regards,

/s/ Doug Geoga

Doug Geoga

Chairman of the Boards of Directors

Extended Stay America, Inc. and ESH Hospitality, Inc.

Agreed and accepted:

 

    /s/ Gerry Lopez     July 17, 2015 Gerry Lopez     Date